Title: To Alexander Hamilton from Robert R. Livingston, 10 August 1777
From: Livingston, Robert R.
To: Hamilton, Alexander


Kingston [New York] 10th August 1777
Dear Sir
I was much disappointed at not hearing from you by the return of the express, which I attribute in great measure to his negligence in not calling for an Answer to my Letter. I am sorry to inform you that things wear a more gloomy aspect here than ever, that our army instead of being increased daily diminishes, that the Troops of which it is composed are so dispersed, as to be unable to stop the progress of the Enemy were they weaker than they are. By a Gentleman just arrived, who left Boston the 2d of this month, I find that we have no Assistance to hope for from them; tho some are drafted, they refuse to March & the few who were out before are returning Daily; they have even published in their papers, that a Fleet of upwards of one hundred Sail appeared on their Coast, when in fact it turned out to be but 2 Ships. Whether this is designed as an apology for their affording us no Assistance, I know not but it is generally so Conjectured. The Militia in Tryon County & our Troops at Fort Schuyler had behaved with great Spirit, & gained some advantages of the Enemy in two different Encounters, but this will be of little avail since it is out of our power to support them, & the Enemy are daily strengthening by the assistance of Forces who have in several instances shewn great Spirit. As Fort Schuyler has but 20 days provisions from this time, it must necessarily fall into the Enemys hands, & with it not only the County of Tryon but every part of this State lying to the Westward of Hudsons River, which will then be so exposed to the excursions of the Enemy & Savages, that all who do not join them, must quit the Country & cross the River; after which all the Communication betwixt the Eastern States will be cut off—except that which they may have thro or below the High Lands both of which would be very precarious. The Frontiers of N. Jersey will be continually harrassed by the Savages who being wholly in the power of the Enemy, must court their favour by taking up arms against us. In short Sir how lightly soever, the Northern army may be thought of they will do more towards the Conquest of the Country than General Howes even if he should take Philadelphia.
No Effort has been wanting on our part; we have little more than 4 Counties remaining out of 14 that we once possessed. We have about two thousand of our Militia in the Highlands, we have had a thousand to the Northward, who are now for the most part returned, having been out Six Weeks and finding themselves unsupported & their famalies exposed, they are resolved to remove them to some safe place if any such can be found; we have 700 Militia in arms in Tryon County, these if unsupported must necessarily Submit to the Enemy who can send what force they please into that County from Saratoga. Should Fort Schu[y]ler fall wch it unavoidably must, a universal despondancy will prevail, & this State will surrender to its internal Enemys (even if Burgoyne should not attempt to come on further than Albany); they already appear in different Quarters, & Commit Depredations upon the Whigs, in the heart of our Settlements. I know Sir, that people at a distance see things different from those on the Spot, & that what I have alledged may be attributed to ill founded apprehensions; all I can say is that I heartily wish the event may not justify them. If it does not, be persuaded it will be owing to timidity in the Enemy, & not to our own Conduct.

I think it my duty to state things to you truly, that you may not be surprized if affairs should take a turn which we do not expect, especially as I see you have formed very fallacious Conjectures both of our Strength & of the Army.
I am Dear Sir   Your most Obedient   humble Servant
R. R. Livingston
To Coll Alexr. Hamilton Aid de Campto General Washington Head Quarters.

